STATON, Judge,
dissenting.
I dissent from the Majority Opinion for these reasons:
1. It utterly destroys the remedial ability of the juvenile court to deal with critical problems requiring the cooperation of others by an order of the court.
2. The juvenile court obtained jurisdiction during the disciplinary proceeding of the school and before any determination. The juvenile court had jurisdiction to issue the injunction.
3. The Majority has failed to harmonize the applicable statutes which reflect the intent of the legislature. IND.Code § 20-8.1-5.1-15 (Supp.1995) and Ind. Code § 31-6-7-14 (Supp.1995). If the Majority had done so, they would have arrived at the opposite result.
When analyzing statutes, this court has followed a rule of construction to harmonize statutes whenever possible. Where two statutes or two sets of statutes are apparently inconsistent in some respects and yet can be rationalized to give effect to both, it is this court’s duty to do so. Robinson v. Zeedyk, 625 N.E.2d 1249, 1251 (Ind.Ct.App.1993), trans. denied. It is only when there is an irreconcilable conflict that we will interpret the legislature to mean that one statute must give way to another. Id.
IC 31-6-7-14, entitled “Orders issued by juvenile court; hearings; emergency orders” provides, in pertinent part:
(a) Upon a juvenile court’s motion or upon the motion of a child's parent, guardian, custodian, or guardian ad litem, a probation officer, a caseworker, the prosecutor, the attorney for the county office of family and children, or any person providing services to the child or the child’s parent, guardian, or custodian, the juvenile court may issue an order:
(1) to control the conduct of any person 4 in relation to the child;
* * :{: * * *
*86(d) The court shall issue an order under subsection (a) if the court finds that good cause to issue the order is shown upon the record. The court may also consider any other evidence presented in other proceedings or hearings authorized under this article concerning the child as the basis for the issuance of the order. The order must specifically describe in reasonable detail the acts or persons to be regulated under the order.
(Emphasis added).
Here, the juvenile court’s jurisdiction was invoked when delinquency proceedings were commenced and in progress against H.L.K. The proceedings had not been concluded nor had any final determination been made by the school. The above statute was applicable and allowed the juvenile court to act to control the conduct of the School Corporation in relation to H.L.K. and issue the injunction. See IC 31-6-7-14.
The Majority disregards the applicability of this statute and instead summarily determines that the juvenile court cannot interfere with a school corporation’s disciplinary procedures based only upon the legislature’s enactment of IC 20-8.1-5.1-15. The Majority’s determination allows a school board’s disciplinary action to interfere with and effectively undermine the juvenile court’s function when the court has already acquired jurisdiction. Had the issue not been moot here, the school board’s decision to expel H.L.K. would have forced the child to violate a condition of her probation requiring her to attend school. If taken to its logical conclusion, the Majority’s decision permits a school board to nullify a juvenile court’s delinquency adjudication.
In addition, a subsequent section was added to the Pupil Discipline Statute which provides:
An expulsion that has been upheld by a governing body continues in effect during judicial review under Section 15 of this chapter unless:
(1) the court grants a temporary restraining order under the Indiana Rules of Civil Procedure; and
(2) the school corporation was given the opportunity to appear at the hearing regarding the temporary restraining order.
See Ind.Code § 20-8.1-5.1-15.5 (Supp.1995). The enactment of this provision refutes the Majority’s determination that the legislative intent behind IC 20-8.1-5.1-15 was to limit the scope of judicial review as IC 20-8.1-5.1-15.5 specifically contemplates that a court may issue a restraining order to enjoin an expulsion.
Today’s decision should focus upon the cooperation between the statutes not simply to conclude that IC 20-8.1-5.1-15 meant “to limit the juvenile court’s ability to interfere with school corporation decisions” even though the juvenile court had already acquired jurisdiction over the child. See op. at 85. This court’s determination in Matter of P.J., 575 N.E.2d 22 (Ind.Ct.App.1991), emphasizes this point. There, the court noted that “courts are not free to override disciplinary decisions made in accordance with the [Pupil Discipline Act]”. Id. at 25. However, where the juvenile court has acquired jurisdiction over the child and determined the child to be a child in need of services, then the juvenile court may determine appropriate injunctive relief. Id.
This rationale coupled with the enactment of IC 20-8.1-5.1-15.5 reflect the necessity of balancing the role of the school board in disciplining a child and the role of the juvenile court when its jurisdiction has been invoked in instances where the child has been adjudged a child in need of services as in Matter of P.J. or a juvenile delinquent as in the present case.
Because the juvenile court had jurisdiction over H.L.K. prior to the school board’s disciplinary determination and because the juvenile court had the authority to issue an injunction pursuant to IC 31-6-7-14, the trial court did not err when it issued the injunction here. The Majority’s determination is erroneous.
For the above reasons, I dissent.

. Ind.Code § 31-6-1-24 (1993) defines person as "a human being, corporation, limited liability company, partnership, unincorporated association, or governmental entity."